 


110 HR 1369 IH: Time for Schools Act of 2005
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1369 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mrs. Maloney of New York introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to expand the scope of the Act, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Family and Medical Leave Expansion Act.  
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—Family income to respond to significant transitions 
Sec. 101. Short title. 
Sec. 102. Purposes. 
Sec. 103. Definitions. 
Sec. 104. Grant projects. 
Sec. 105. Notification. 
Sec. 106. Evaluations and reports. 
Sec. 107. Authorization of appropriations. 
Sec. 108. Technical and conforming amendments. 
Title II—Family friendly workplaces 
Sec. 201. Short title. 
Sec. 202. Coverage of employees. 
Title III—Employment protection for battered women 
Sec. 301. Entitlement to Leave for addressing domestic violence for non-federal employees. 
Sec. 302. Entitlement to Leave for addressing domestic violence for Federal employees. 
Sec. 303. Existing Leave usable for domestic violence. 
Title IV—Federal employees paid parental Leave 
Sec. 401. Short title. 
Sec. 402. Grant project. 
Sec. 403. Technical and conforming amendments. 
Sec. 404. Effective date. 
Title V—Time for schools 
Sec. 501. Short title. 
Sec. 502. General requirements for Leave. 
Sec. 503. School involvement Leave for civil service employees. 
Sec. 504. Effective date.   
2.FindingsCongress makes the following findings: 
(1)Since the enactment of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), more than 50,000,000 Americans have taken leave for family or medical reasons.  
(2)Of those taking leave under the Family and Medical Leave Act of 1993, 52 percent took the leave for their own serious health conditions, and 26 percent took the leave to care for a new child or for maternity disability reasons.  
(3)While the leave provided by the Family and Medical Leave Act of 1993 has proven to be a critical resource for millions of Americans, too many people are left behind because the Act provides only unpaid leave.  
(4)According to a 2000 Department of Labor survey— 
(A)3,500,000 Americans needed family and medical leave but could not afford to take time off without pay;  
(B)nearly four-fifths (78 percent) of those surveyed who needed the leave but did not take it said they could not afford unpaid leave;  
(C)9 percent of those taking family and medical leave and receiving less than full pay during their longest period of the leave had to go on public assistance to cover their lost wages; and  
(D)73 percent of those taking family and medical leave had incomes above $30,000.  
(5)Decades ago, only a tiny fraction of mothers with infants under age 1 were in the workforce. In 2004, about 55 percent of mothers with infants under age 1 were in the workforce.  
(6)Worldwide, 128 countries of the 172 responding to an International Social Security Association survey in 1999 provided at least some paid and job protected maternity leave, and, on average, provided 16 weeks of basic paid maternity leave. In some countries, paid maternity leave is mandatory and in others it is voluntary.  
(7)A European Union directive mandating 14 weeks of paid maternity leave was adopted as a health and safety measure in 1992.  
(8)Among the 29 Organization for Economic Cooperation and Development (OECD) countries, the most advanced industrialized countries, the average period of childbirth-related leave (including maternity, paternity, and parental leaves) is 44 weeks (10 months) with additional time provided in some countries for leave to care for a sick child. In those countries, the average duration of paid childbirth-related leave is 36 weeks.  
(9)In more than half of the OECD countries (16 countries), the cash benefit provided while on the paid childbirth-related leave replaces between 70 and 100 percent of prior wages.  
(10)Among the OECD countries, adoptive mothers and adoptive parents are increasingly eligible for the paid childbirth-related leave.  
IFamily income to respond to significant transitions 
101.Short titleThis title may be cited as the Family Income to Respond to Significant Transitions Insurance Act.  
102.PurposesThe purposes of this title are— 
(1)to establish a grant program that supports the efforts of States and political subdivisions to provide partial or full wage replacement, often referred to as FIRST insurance, to new parents so that the new parents are able to spend time with a new infant or newly adopted child, and to other employees; and  
(2)to learn about the most effective mechanisms for providing the wage replacement assistance.  
103.DefinitionsIn this title: 
(1)Employer; son or daughter; StateThe terms employer, son or daughter, and State have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).  
(2)SecretaryThe term Secretary means the Secretary of Labor, acting after consultation with the Secretary of Health and Human Services.  
104.Grant projects 
(a)Grants 
(1)In generalThe Secretary shall make grants to eligible entities to pay for the Federal share of the cost of carrying out projects that assist families by providing, through various mechanisms, wage replacement for eligible individuals who are responding to— 
(A)caregiving needs resulting from the birth or adoption of a son or daughter; or  
(B)other family caregiving needs.  
(2)PeriodsThe Secretary shall make the grants for periods of 5 years.  
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State or political subdivision of a State.  
(c)Use of funds 
(1)In generalAn entity that receives a grant under this section may use the funds made available through the grant to provide partial or full wage replacement as described in subsection (a) to eligible individuals— 
(A)directly;  
(B)through an insurance program, such as a State temporary disability insurance program or the State unemployment compensation benefit program;  
(C)through a private disability or other insurance plan, or another mechanism provided by a private employer; or  
(D)through another mechanism.  
(2)PeriodIn carrying out a project under this section, the entity shall provide partial or full wage replacement to eligible individuals for not less than 6 weeks during a period of leave, or an absence from employment, described in subsection (d)(2), during any 12-month period. Wage replacement available to an individual under this paragraph shall be in addition to any compensation from annual or sick leave that the individual may elect to use during a period of leave, or an absence from employment, described in subsection (d)(2), during any 12-month period.  
(3)Administrative costsNo entity may use more than 10 percent of the total funds made available through the grant during the 5-year period of the grant to pay for the administrative costs relating to a project described in subsection (a).  
(d)Eligible individualsTo be eligible to receive wage replacement under subsection (a), an individual shall— 
(1)meet such eligibility criteria as the eligible entity providing the wage replacement may specify in an application described in subsection (e); and  
(2)be— 
(A)an individual who is taking leave, under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), other Federal, State, or local law, or a private plan, for a reason described in subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1));  
(B)at the option of the eligible entity, an individual who— 
(i)is taking leave, under that Act, other Federal, State, or local law, or a private plan, for a reason described in subparagraph (C), (D), (E), or (F) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)); or  
(ii)leaves employment, and has an absence from employment, because the individual has elected to care for a son or daughter under age 1; or  
(C)at the option of the eligible entity, an individual who has an absence from employment and has other characteristics specified by the eligible entity in an application described in subsection (e).  
(e)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum— 
(1)a plan for the project to be carried out with the grant;  
(2)information demonstrating that the applicant consulted representatives of employers and employees, including labor organizations, in developing the plan;  
(3)estimates of the costs and benefits of the project;  
(4) 
(A)information on the number and type of families to be covered by the project, and the extent of such coverage in the area served under the grant; and  
(B)information on any criteria or characteristics that the entity will use to determine whether an individual is eligible for wage replacement under subsection (a), as described in paragraphs (1) and (2)(C) of subsection (d);  
(5)if the project will expand on State and private systems of wage replacement for eligible individuals, information on the manner in which the project will expand on the systems;  
(6)information demonstrating the manner in which the wage replacement assistance provided through the project will assist families in which an individual takes leave or is absent from employment as described in subsection (d)(2); and  
(7)an assurance that the applicant will participate in efforts to evaluate the effectiveness of the project.  
(f)Selection criteriaIn selecting entities to receive grants for projects under this section, the Secretary shall— 
(1)take into consideration— 
(A)the scope of the proposed projects;  
(B)the cost-effectiveness, feasibility, and financial soundness of the proposed projects;  
(C)the extent to which the proposed projects would expand access to wage replacement in response to family caregiving needs, particularly for low-wage employees, in the area served by the grant; and  
(D)the benefits that would be offered to families and children through the proposed projects; and  
(2)to the extent feasible, select entities proposing projects that utilize diverse mechanisms, including expansion of State unemployment compensation benefit programs, and establishment or expansion of State temporary disability insurance programs, to provide the wage replacement.  
(g)Federal share 
(1)In generalThe Federal share of the cost described in subsection (a) shall be— 
(A)50 percent for the first year of the grant period;  
(B)40 percent for the second year of that period;  
(C)30 percent for the third year of that period; and  
(D)20 percent for each subsequent year.  
(2)Non-federal shareThe non-Federal share of the cost may be in cash or in kind, fairly evaluated, including plant, equipment, and services and may be provided from State, local, or private sources, or Federal sources other than this title.  
(h)Supplement not supplantFunds appropriated pursuant to the authority of this title shall be used to supplement and not supplant other Federal, State, and local public funds and private funds expended to provide wage replacement.  
(i)Effect on existing rightsNothing in this title shall be construed to supersede, preempt, or otherwise infringe on the provisions of any collective bargaining agreement or any employment benefit program or plan that provides greater rights to employees than the rights established under this title.  
105.NotificationAn eligible entity that provides partial or full wage replacement to an eligible individual under this title shall notify (in a form and manner prescribed by the Secretary)— 
(1)the employer of the individual of the amount of the wage replacement provided; and  
(2)the individual and the employer of the individual that the employer shall count an appropriate period of leave, calculated under section 102(g) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(g)), as added by section 108, against the total amount of leave (if any) to which the employee is entitled under section 102(a)(1) of that Act (29 U.S.C. 2612(a)(1)).  
106.Evaluations and reports 
(a)Available fundsThe Secretary shall use not more than 2 percent of the funds made available under section 107 to carry out this section.  
(b)EvaluationsThe Secretary shall, directly or by contract, evaluate the effectiveness of projects carried out with grants made under section 104, including conducting— 
(1)research relating to the projects, including research comparing— 
(A)the scope of the projects, including the type of insurance or other wage replacement mechanism used, the method of financing used, the eligibility requirements, the level of the wage replacement benefit provided (such as the percentage of salary replaced), and the length of the benefit provided, for the projects;  
(B)the utilization of the projects, including the characteristics of individuals who benefit from the projects, particularly low-wage workers, and factors that determine the ability of eligible individuals to obtain wage replacement through the projects; and  
(C)the costs of and savings achieved by the projects, including the cost-effectiveness of the projects and their benefits for children and families;  
(2)analysis of the overall need for wage replacement; and  
(3)analysis of the impact of the projects on the overall availability of wage replacement.  
(c)Reports 
(1)Initial reportNot later than 3 years after the beginning of the grant period for the first grant made under section 104, the Secretary shall prepare and submit to Congress a report that contains information resulting from the evaluations conducted under subsection (b).  
(2)Subsequent reportsNot later than 4 years after the beginning of that grant period, and annually thereafter, the Secretary shall prepare and submit to Congress a report that contains— 
(A)information resulting from the evaluations conducted under subsection (b); and  
(B)usage data for the grant projects, for the most recent year for which the data are available.  
107.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $400,000,000 for fiscal year 2007 and such sums as may be necessary for each subsequent fiscal year.  
108.Technical and conforming amendments 
(a)In generalSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended by adding at the end the following: 
 
(g)Relationship to FIRST insurance 
(1)Full wage replacementIf an eligible entity provides full wage replacement to an employee for a period under title I of the Family and Medical Leave Expansion Act, the employee’s employer shall count an amount of leave, equal to that period, against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1).  
(2)Partial wage replacementIf an eligible entity provides partial wage replacement to an employee for a period under title I of the Family and Medical Leave Expansion Act, the employee’s employer shall— 
(A)total the amount of partial wage replacement provided for that period;  
(B)convert the total into a corresponding amount of full wage replacement provided for a proportionately reduced period; and  
(C)count an amount of leave, equal to the period described in subparagraph (B), against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1). .  
(b)Technical and conforming amendmentsSection 102(d)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)) is amended by striking for leave each place it appears and inserting for any unpaid leave.  
IIFamily friendly workplaces 
201.Short titleThis title may be cited as the Family and Medical Leave Fairness Act of 2005.  
202.Coverage of employeesParagraphs (2)(B)(ii) and (4)(A)(i) of section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii) and (4)(A)(i)) are amended by striking 50 each place it appears and inserting 25.  
IIIEmployment protection for battered women 
301.Entitlement to Leave for addressing domestic violence for non-federal employees 
(a)DefinitionsSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by adding at the end the following: 
 
(14)Addressing domestic violence and its effectsThe term addressing domestic violence and its effects means— 
(A)being unable to attend or perform work due to an incident of domestic violence;  
(B)seeking medical attention for or recovering from injuries caused by domestic violence;  
(C)seeking legal assistance or remedies, including communicating with the police or an attorney, or participating in any legal proceeding, related to domestic violence;  
(D)obtaining services from a domestic violence shelter or program or rape crisis center as a result of domestic violence;  
(E)obtaining psychological counseling related to experiences of domestic violence;  
(F)participating in safety planning and other actions to increase safety from future domestic violence, including temporary or permanent relocation; and  
(G)participating in any other activity necessitated by domestic violence that must be undertaken during the hours of employment involved.  
(15)Domestic violenceThe term domestic violence means domestic violence, and dating violence, as such terms are defined in section 2105 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh–4). .  
(b)Leave requirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended— 
(1)in subsection (a)(1), by adding at the end the following: 
 
(E)In order to care for the son, daughter, or parent of the employee, if such son, daughter, or parent is addressing domestic violence and its effects.  
(F)Because the employee is addressing domestic violence and its effects, which make the employee unable to perform the functions of the position of such employee. ;  
(2)in subsection (b), by adding at the end the following: 
 
(3)Domestic violenceLeave under subparagraph (E) or (F) of subsection (a)(1) may be taken by an eligible employee intermittently or on a reduced leave schedule. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph shall not result in a reduction in the total amount of leave to which the employee is entitled under subsection (a) beyond the amount of leave actually taken. ; and  
(3)in subsection (d)(2)(B), by striking (C) or (D) and inserting (C), (D), (E), or (F).  
(c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended— 
(1)in the title of the section, by inserting before the period the following: ; confidentiality; and  
(2)by adding at the end the following: 
 
(f)Domestic violenceIn determining if an employee meets the requirements of subparagraph (E) or (F) of section 102(a)(1), the employer of an employee may require the employee to provide— 
(1)a written statement describing the domestic violence and its effects;  
(2)documentation of the domestic violence involved, such as a police or court record, or documentation from a shelter worker, an employee of a domestic violence program, an attorney, a member of the clergy, or a medical or other professional, from whom the employee has sought assistance in addressing domestic violence and its effects; or  
(3)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances that provide the basis for the claim of domestic violence, or physical evidence of domestic violence, such as a photograph, torn or bloody clothing, or any other damaged property.  
(g)ConfidentialityAll evidence provided to the employer under subsection (f) of domestic violence experienced by an employee or the son, daughter, or parent of an employee, including a statement of an employee, any other documentation or corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing, or caring for a son, daughter, or parent who is addressing, domestic violence and its effects, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is requested, or consented to, by the employee for the purpose of— 
(1)protecting the safety of the employee or a family member or co-worker of the employee; or  
(2)assisting in documenting domestic violence for a court or agency. .  
(d)Table of contentsThe table of contents in section 1(b) of the Family and Medical Leave Act of 1993 (29 U.S.C. prec. 2601) is amended by striking the item relating to section 103 and inserting the following: 
 
 
103. Certification; confidentiality.  .  
302.Entitlement to Leave for addressing domestic violence for Federal employees 
(a)DefinitionsSection 6381 of title 5, United States Code, is amended— 
(1)at the end of paragraph (5), by striking and;  
(2)in paragraph (6), by striking the period and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(7)the term addressing domestic violence and its effects has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611); and  
(8)the term domestic violence means domestic violence, and dating violence, as such terms are defined in section 2105 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh–4). .  
(b)Leave requirementSection 6382 of title 5, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following: 
 
(E)In order to care for the son, daughter, or parent of the employee, if such son, daughter, or parent is addressing domestic violence and its effects.  
(F)Because the employee is addressing domestic violence and its effects, which make the employee unable to perform the functions of the position of such employee. ;  
(2)in subsection (b), by adding at the end the following: 
 
(3)Domestic violenceLeave under subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee intermittently or on a reduced leave schedule. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph shall not result in a reduction in the total amount of leave to which the employee is entitled under subsection (a) beyond the amount of leave actually taken. ; and  
(3)in subsection (d), by striking (C), or (D) and inserting (C), (D), (E), or (F).  
(c)CertificationSection 6383 of title 5, United States Code, is amended— 
(1)in the title of the section, by adding at the end the following: ; confidentiality; and  
(2)by adding at the end the following: 
 
(f)In determining if an employee meets the requirements of subparagraph (E) or (F) of section 6382(a)(1), the employing agency of an employee may require the employee to provide— 
(1)a written statement describing the domestic violence and its effects;  
(2)documentation of the domestic violence involved, such as a police or court record, or documentation from a shelter worker, an employee of a domestic violence program, an attorney, a member of the clergy, or a medical or other professional, from whom the employee has sought assistance in addressing domestic violence and its effects; or  
(3)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances that provide the basis for the claim of domestic violence, or physical evidence of domestic violence, such as a photograph, torn or bloody clothing, or other damaged property.  
(g)All evidence provided to the employing agency under subsection (f) of domestic violence experienced by an employee or the son, daughter, or parent of an employee, including a statement of an employee, any other documentation or corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing, or caring for a son, daughter, or parent who is addressing, domestic violence and its effects, shall be retained in the strictest confidence by the employing agency, except to the extent that disclosure is requested, or consented to, by the employee for the purpose of— 
(1)protecting the safety of the employee or a family member or co-worker of the employee; or  
(2)assisting in documenting domestic violence for a court or agency. .  
(d)Table of sectionsThe table of sections for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6383 and inserting the following: 
 
 
6383. Certification; confidentiality.  .  
303.Existing Leave usable for domestic violence 
(a)DefinitionsIn this section: 
(1)Addressing domestic violence and its effectsThe term addressing domestic violence and its effects has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611), as amended by section 301(a).  
(2)EmployeeThe term employee means any person employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).  
(3)EmployerThe term employer— 
(A)means any person engaged in commerce or in any industry or activity affecting commerce who employs individuals, if such person is also subject to the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) or to any provision of a State or local law, collective bargaining agreement, or employment benefits program or plan, addressing paid or unpaid leave from employment (including family, medical, sick, annual, personal, or similar leave); and  
(B)includes any person acting directly or indirectly in the interest of an employer in relation to any employee, and includes a public agency, who is subject to a law, agreement, program, or plan described in subparagraph (A), but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization.  
(4)Employment benefitsThe term employment benefits has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).  
(5)Parent; son or daughterThe terms parent and son or daughter have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).  
(6)Public agencyThe term public agency has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).  
(b)Use of existing LeaveAn employee who is entitled to take paid or unpaid leave (including family, medical, sick, annual, personal, or similar leave) from employment, pursuant to State or local law, a collective bargaining agreement, or an employment benefits program or plan, shall be permitted to use such leave for the purpose of addressing domestic violence and its effects, or for the purpose of caring for a son or daughter or parent of the employee, if such son or daughter or parent is addressing domestic violence and its effects.  
(c)CertificationIn determining whether an employee qualifies to use leave as described in subsection (b), an employer may require a written statement, documentation of domestic violence, or corroborating evidence consistent with section 103(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613(f)), as amended by section 301(c).  
(d)ConfidentialityAll evidence provided to the employer under subsection (c) of domestic violence experienced by an employee or the son or daughter or parent of the employee, including a statement of an employee, any other documentation or corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing, or caring for a son or daughter or parent who is addressing, domestic violence and its effects, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is requested, or consented to, by the employee for the purpose of— 
(1)protecting the safety of the employee or a family member or co-worker of the employee; or  
(2)assisting in documenting domestic violence for a court or agency.  
(e)Prohibited acts 
(1)Interference with rights 
(A)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this section.  
(B)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against an individual for opposing any practice made unlawful by this section.  
(2)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against any individual because such individual— 
(A)has filed any charge, or had instituted or caused to be instituted any proceeding, under or related to this section;  
(B)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this section; or  
(C)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this section.  
(f)Enforcement 
(1)Public enforcementThe Secretary of Labor shall have the powers set forth in subsections (b), (c), (d), and (e) of section 107 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617) for the purpose of public agency enforcement of any alleged violation of subsection (e) against any employer.  
(2)Private enforcementThe remedies and procedures set forth in section 107(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617(a)) shall be the remedies and procedures pursuant to which an employee may initiate a legal action against an employer for alleged violations of subsection (e).  
(3)ReferencesFor purposes of paragraphs (1) and (2), references in section 107 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617) to section 105 of such Act (29 U.S.C. 2615) shall be considered to be references to subsection (e).  
(4)Employer liability under other lawsNothing in this section shall be construed to limit the liability of an employer to an employee for harm suffered relating to the employee’s experience of domestic violence pursuant to any other Federal or State law, including a law providing for a legal remedy.  
IVFederal employees paid parental Leave 
401.Short titleThis title may be cited as the Federal Employees Paid Parental Leave Act of 2005.  
402.grant projectSubchapter V of chapter 63 of title 5, United States Code, is amended— 
(1)by redesignating section 6387 as section 6388; and  
(2)by inserting after section 6386 the following: 
 
6387.Paid leave grant project 
(a)The Office of Personnel Management may, through an agreement or contract with 1 or more employing agencies described in subsection (b), conduct under section 4703 a grant project that assists families by providing paid leave for eligible individuals who are responding to— 
(1)caregiving needs resulting from the birth or adoption of a son or daughter; or  
(2)other family caregiving needs.  
(b)In carrying out a project under this section, an employing agency of 1 or more employees shall provide partial or full paid leave to eligible individuals for not less than 6 weeks during a period of leave, or an absence from employment, described in subsection (c)(2), during any 12-month period. Paid leave available to an individual under this subsection shall be in addition to any annual or sick leave that the individual may elect to use during a period of leave, or an absence from employment, described in subsection (c)(2), during any 12-month period.  
(c)To be eligible to receive paid leave under subsection (a), an individual shall— 
(1)be an employee who meets such eligibility criteria as the Office of Personnel Management may specify in a plan described in section 4703(b); and  
(2)be— 
(A)an individual who is taking leave, under this subchapter, or other Federal law, for a reason described in subparagraph (A) or (B) of section 6382(a)(1);  
(B)at the option of the Office of Personnel Management, an individual who— 
(i)is taking leave, under this subchapter, or other Federal law, for a reason described in subparagraph (C), (D), (E), or (F) of section 6382(a)(1); or  
(ii)leaves employment, and has an absence from employment, because the individual has elected to care for a son or daughter under age 1; or  
(C)at the option of the Office of Personnel Management, an individual who has an absence from employment and has other characteristics specified by the Office of Personnel Management in a plan described in section 4703(b).  
(d)An employing agency that provides partial or full paid leave to an eligible individual under this section shall notify (in a form and manner prescribed by the Office of Personnel Management) the individual that the employing agency shall count an appropriate period of leave, calculated under section 6382(f), against the total amount of leave (if any) to which the employee is entitled under section 6382(a)(1).  
(e) 
(1)A grant project conducted under this section shall not be counted toward the 10-project limit established in section 4703(d)(2).  
(2)The Office of Personnel Management may provide a waiver for the grant project in accordance with section 4703, except that section 4703(c)(1) shall not apply to such a waiver.  
(f) 
(1)There are authorized to be appropriated to carry out this section $400,000,000 for fiscal year 2006 and such sums as may be necessary for each subsequent fiscal year.  
(2)Funds appropriated under paragraph (1) may be allocated as described in section 4704. .  
403.Technical and conforming amendments 
(a)In generalSection 6382 of title 5, United States Code, is amended by adding at the end the following: 
 
(f) 
(1)If an employing agency provides an amount of full paid leave to an employee for a period under section 6387, the employing agency shall count an amount of leave, equal to that period, against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1).  
(2)If an employing agency provides an amount of partial paid leave to an employee for a period under section 6387, the employing agency shall— 
(A)total the amount of partial paid leave provided for that period;  
(B)convert the total into a corresponding amount of full paid leave provided for a proportionately reduced period; and  
(C)count an amount of leave, equal to the period described in subparagraph (B), against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1). .  
(b)Technical and conforming amendmentsSection 6382 of title 5, United States Code, is amended— 
(1)in subsection (c), by striking (d), and inserting (d) or section 6387,; and  
(2)in subsection (d), by inserting any unpaid after substitute for.  
(c)Table of sectionsThe table of sections for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6387 and inserting the following: 
 
 
6387. Paid leave grant project. 
6388. Regulations.  .  
404.Effective dateThe amendments made by this title shall not be effective with respect to any birth or placement occurring before the end of the 6-month period beginning on the date of enactment of this Act.  
VTime for schools 
501.Short titleThis title may be cited as the Time for Schools Act of 2005.  
502.General requirements for Leave 
(a)Entitlement to LeaveSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following: 
 
(3)Entitlement to school involvement Leave 
(A)In generalSubject to section 103(h), an eligible employee shall be entitled to a total of 24 hours of leave during any 12-month period to participate in an academic activity of a school of a son or daughter of the employee, such as a parent-teacher conference or an interview for a school, or to participate in literacy training under a family literacy program.  
(B)DefinitionsIn this paragraph: 
(i)Family literacy programThe term family literacy program means a program of services that are of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in a family and that integrate all of the following activities: 
(I)Interactive literacy activities between parents and their sons and daughters.  
(II)Training for parents on how to be the primary teacher for their sons and daughters and full partners in the education of their sons and daughters.  
(III)Parent literacy training.  
(IV)An age-appropriate education program for sons and daughters.  
(ii)LiteracyThe term literacy, used with respect to an individual, means the ability of the individual to speak, read, and write English, and compute and solve problems, at levels of proficiency necessary— 
(I)to function on the job, in the family of the individual, and in society;  
(II)to achieve the goals of the individual; and  
(III)to develop the knowledge potential of the individual.  
(iii)SchoolThe term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility operated by a provider who meets the applicable State or local government licensing, certification, approval, or registration requirements, if any.  
(4)LimitationNo employee is entitled to more than a combined total of 12 workweeks of leave under this section during any 12-month period. .  
(b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the second sentence the following: Leave under subsection (a)(3) may be taken intermittently or on a reduced leave schedule..  
(c)Substitution of paid LeaveSection 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by inserting before the period the following: , or for leave provided under subsection (a)(3) for any part of the 24-hour period of such leave under such subsection.  
(d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the following: 
 
(3)Notice for school involvement LeaveIn any case in which the necessity for leave under subsection (a)(3) is foreseeable, the employee shall provide the employer with not less than 7 days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection. If the necessity for the leave is not foreseeable, the employee shall provide such notice as is practicable. .  
(e)CertificationSection 103 of such Act (29 U.S.C. 2613), as amended by section 301(c), is further amended by adding at the end the following: 
 
(h)Certification for school involvement LeaveAn employer may require that a request for leave under section 102(a)(3) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe. .  
503.School involvement Leave for civil service employees 
(a)Entitlement to LeaveSection 6382(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(3) 
(A)Subject to section 6383(h), an employee shall be entitled to a total of 24 hours of leave during any 12-month period to participate in an academic activity of a school of a son or daughter of the employee, such as a parent-teacher conference or an interview for a school, or to participate in literacy training under a family literacy program.  
(B)In this paragraph: 
(i)The term family literacy program means a program of services that are of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in a family and that integrate all of the following activities: 
(I)Interactive literacy activities between parents and their sons and daughters.  
(II)Training for parents on how to be the primary teacher for their sons and daughters and full partners in the education of their sons and daughters.  
(III)Parent literacy training.  
(IV)An age-appropriate education program for sons and daughters.  
(ii)The term literacy, used with respect to an individual, means the ability of the individual to speak, read, and write English, and compute and solve problems, at levels of proficiency necessary— 
(I)to function on the job, in the family of the individual, and in society;  
(II)to achieve the goals of the individual; and  
(III)to develop the knowledge potential of the individual.  
(iii)The term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility operated by a provider who meets the applicable State or local government licensing, certification, approval, or registration requirements, if any.  
(4)No employee may take more than a total of 12 workweeks of leave under paragraphs (1) and (3) during any 12-month period. .  
(b)ScheduleSection 6382(b)(1) of such title is amended by inserting after the second sentence the following: Leave under subsection (a)(3) may be taken intermittently or on a reduced leave schedule..  
(c)Substitution of paid LeaveSection 6382(d) of such title is amended by inserting before , except the following: , or for leave provided under subsection (a)(3) any of the employee’s accrued or accumulated annual leave under subchapter I for any part of the 24-hour period of such leave under such subsection.  
(d)NoticeSection 6382(e) of such title is amended by adding at the end the following: 
 
(3)In any case in which the necessity for leave under subsection (a)(3) is foreseeable, the employee shall provide the employing agency with not less than 7 days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection. If the necessity for the leave is not foreseeable, the employee shall provide such notice as is practicable. .  
(e)CertificationSection 6383 of such title, as amended by section 302(c), is further amended by adding at the end the following: 
 
(h)An employing agency may require that a request for leave under section 6382(a)(3) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe. .  
504.Effective dateThis title shall take effect 120 days after the date of enactment of this Act.  
 
